Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 and 21-26 are pending.  Claims 16-20 are canceled.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a less than complete set” of permissible solutions and a “randomly generated exact volume.”  There is no support in the instant Specification for these phrases and therefore the limitations that contain the phrases.  The limitations are considered New Matter.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) receive an initial situation specifying at least a plurality of market participants, wherein each market participant is associated with at least one product that the market participant has or wants; generate a cross graph for each product to produce a plurality of cross graphs, each cross graph specifying a volume of the product available to sell to those market participants wanting the product by those market participants having the product and store the plurality of cross graphs in a cross graph database; generate based at least in part on the plurality of cross graphs stored in the cross graph database, a set of permissible solutions, each permissible solution of the set of permissible solutions specifying an exact volume of product that may be either bought or sold by each market participant and store the set of permissible solutions in a permissible solutions database;  and generate based at least in part on the initial situation and the set of permissible solutions stored in the permissible solutions database, an initial crossing engine, the initial crossing engine comprising a trained machine learning 
This judicial exception is not integrated into a practical application. The claim recites the additional element of using a crossing engine that is executed by a computer processor to perform the generating steps and an initial crossing engine performs the outputting of recommended trades.  The computer processor and crossing engine components are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, human or hand generated training sets are used to teach the crossing engine that is generated (instant Specification paragraph 0030).  The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements of a 
The dependent claims are only further limiting the abstract idea.  Therefore, the claims are not patent eligible.


Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.
Applicant argues “these and all other aspects of claim 21 are sufficiently supported and described by the present specification.”  The Examiner does not agree with this statement after evaluating the cited Specification paragraphs.  It is suggested that language be used that more closely is aligned with the instant Specification.
Applicant argues “the Office Action fails to explain how a human being in such a scenario can reasonably perform the aforementioned limitations of independent claim 1.”  The Examiner has not stated that the instant invention can only be performed by a human.  The limitations, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation of generic computer components.  
Applicant argues “independent claim 1 is directed to far more than any of the aforementioned listing of Certain Methods of Organizing Human Activity.”  The claims are drawn to processing data to recommend trades to market participants.  Under the 2019 PEG, 
Applicant argues “the independent claims are directed to improvements in the functioning of computer systems that are used in the processing of complex financial trades and transactions.”  The computer processor and crossing engine components are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, human or hand generated training sets are used to teach the crossing engine that is generated (instant Specification paragraph 0030).  The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Applicant argues “the independent claims recite substantially similar limitations that were found to be patent eligible based on the reasoning set forth by USPTO Subject Matter Eligibility Example 4.”  Claim 1 of Example 4
1. A system for calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals comprising: 
a mobile device comprising a GPS receiver, a display, a microprocessor and a wireless communication transceiver coupled to the GPS receiver, the mobile device programmed to receive PN codes sent by a plurality of GPS satellites, calculate pseudo-ranges to the plurality of GPS satellites by averaging the received PN codes, and transmit the pseudo-ranges, and 
a server comprising a central processing unit, a memory, a clock, and a server communication transceiver that receives pseudo-ranges from the wireless communication transceiver of the mobile device, the memory having location data stored therein for a plurality of wireless towers, and the central processing unit programmed to: 
estimate a position of the GPS receiver based on location data for a wireless tower from the memory and time data from the clock, 
calculate absolute time that the signals were sent from the GPS satellites using the pseudo-ranges from the mobile device and the position estimate, 

calculate the absolute position of the GPS receiver using the mathematical model, and 
transmit the absolute position of the GPS receiver to the mobile device, via the server communication transceiver, for visual representation on the display.
It is unclear as to how the limitations are similar to the instant invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMICA L. NORMAN
Primary Examiner
Art Unit 3697



/SAMICA L NORMAN/            Primary Examiner, Art Unit 3697